 
Exhibit 10.153
 
 
NRC FORM 374
 
U.S. NUCLEAR REGULATORY COMMISSION
 
MATERIALS LICENSE
 
 
Pursuant to the Atomic Energy Act of 1954, as amended, the Energy Reorganization
Act of 1974 (Public Law 93-438) and Title 10, Code of Federal Regulations,
Chapter I, Parts 30, 31, 32, 33, 34, 35, 36, 39, 40, and 70, and in reliance on
statements and representations heretofore made by the licensee, a license is
hereby issued authorizing the licensee to receive acquire, possess and transfer
byproduct, source, and special nuclear material designated below; to use such
material for the purpose(s) and at the place(s) designated below; to deliver or
transfer such material to persons authorized to receive it in accordance with
the regulations of the applicable part(s). This license shall be deemed to
contain the conditions specified in Section 183 of the Atomic Energy Act of
1954, as amended, and is subject to all applicable rules, regulations, and
orders of the Nuclear Regulatory Commission now or hereafter in effect and to
any conditions specified below.
 
Licensee
1. HiEnergy Technologies, Inc.
2. 1601 B Alton Parkway, Irvine, California 92606
3. License number 04-29234-01
4. Expiration date June 30, 2016
5. Docket No. 030-37298 Reference No.
6. Byproduct, source, and/or special nuclear material
A. Hydrogen-3
7. Chemical and/or physical form
A. Plated foil
8. Maximum amount that licensee may possess at any one time under this license
A.6 Curies total
9. Authorized use:
A. Research and Development only.


CONDITIONS
10. Licensed material may be used or stored at the licensee’s facilities located
at temporary job sites anywhere in the United States where the U.S. Nuclear
Regulatory Commission maintains jurisdiction for regulating licensed material,
including areas of exclusive Federal jurisdiction within Agreement States.


If the jurisdiction status of a Federal facility within an Agreement State is
unknown, the Licensee should contact the federal agency controlling the job site
in question to determine whether the proposed job site is an area of exclusive
Federal jurisdiction. Authorization for use of radioactive materials at job
sites in Agreement States not under exclusive Federal jurisdiction shall be
obtained from the appropriate state regulatory agency.


 
 

--------------------------------------------------------------------------------

 
11. The Radiation Safety Officer for this license is Dr. Alexander Vaucher.


12. Licensed material shall only be used by, or under the supervision and in the
physical presence of, individuals who have received the training described in
application dated June 27, 2006.


13. In addition to the possession limits in Item 8, the licensee shall further
restrict the possession of licensed material to quantities below the minimum
limit specified in 10 CFR 30.35(d) for establishing decommissioning financial
assurance.


14. The licensee shall conduct a physical inventory every 6 months, or at other
intervals approved by the U.S. Nuclear Regulatory Commission, to account for all
sources and/or devices received and possessed under the license. Records of
inventories shall be maintained for 5 years from the date of each inventory and
shall included the radionuclides, quantities, manufacturer’s name and model
numbers, and the date of the inventory.


15. Plated foils containing licensed material shall not be opened or sources
removed from the source holder by the licensee.


16. The licensee is authorized to transport licensed material in accordance with
the provisions of 10 CFR Part 71, “Packaging and Transportation of Radioactive
Material.”


17. Except as specifically provided otherwise in the license, the licensee shall
conduct its program in accordance with the statements, representations, and
procedures contained in the documents, including any enclosures, listed below.
The U.S. Nuclear Regulatory Commissions regulations shall govern unless the
statements, representation, and procedures in the licensee’s application and
correspondence are more restrictive than the regulations.


FOR THE U.S. NUCLEAR REGULATORY COMMISSION
 
 

      Date: June 30, 2006    
   
   
    By:   /s/ Rachel S. Browder  

--------------------------------------------------------------------------------

Rachel S. Browder, Health Physicist
Nuclear Materials Licensing Branch
Region IV
Arlington, Texas 76011
   

 

 
 
 

--------------------------------------------------------------------------------

 